[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 11-11598                   MARCH 26, 2012
                           Non-Argument Calendar                JOHN LEY
                         ________________________                CLERK


                     D.C. Docket No. 1:10-cv-21325-MGC



DANIEL DELEON,

                                                           Petitioner-Appellant,

                                     versus

STATE OF FLORIDA DEPARTMENT OF CORRECTIONS,

                                                           Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 26, 2012)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Daniel DeLeon, proceeding pro se, appeals the district court’s denial of his
28 U.S.C. § 2254 habeas petition as untimely. The district court granted a

certificate of appealability on whether the totality of the circumstances of this case

prevented DeLeon from filing his Fla. R. Crim. P. 3.850 motion within one year of

the per curiam affirmance of his state conviction, which would have tolled the

limitations period and allowed him to file a timely § 2254 petition.

      On appeal, DeLeon argues that the one-year statute of limitations for filing

§ 2254 petitions, pursuant to 28 U.S.C. § 2244(d), should have been equitably

tolled due to several extraordinary circumstances. First, he was wholly untrained

in the law. Second, he could not read, write, or speak English. Third, he did not

have counsel to advise him or to timely file his collateral appeals. Fourth, he had

to rely upon the counsel of a bi-lingual inmate law clerk to file his appeals. Fifth,

he did not have access to the library because of prison lockdowns. Sixth, he did

not gain access to all of his legal documents until July 2008. Finally, his appellate

counsel withdrew under Anders and failed to tell DeLeon of the one-year statute

of limitations. DeLeon raises the last three arguments for the first time on appeal.

      We review de novo the district court’s denial of a 28 U.S.C. § 2254 petition

as untimely. Hepburn v. Moore, 215 F.3d 1208, 1209 (11th Cir. 2000). We also

review de novo a district court’s denial of equitable tolling. Chavez v. Sec’y Fla.

Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). However, we do not

                                           2
consider arguments raised for the first time on appeal. Nyland v. Moore, 216 F.3d

1264, 1265 (11th Cir. 2000).

      The one-year statute of limitations for filing § 2254 petitions begins to run

following the date on which a judgment of conviction becomes final. 28 U.S.C.

§ 2244(d)(1). On direct appeal, where the petitioner did not file a petition for

certiorari to the United States Supreme Court, a judgment becomes final after the

expiration of the 90 days in which a petition could have been filed. Bond v.

Moore, 309 F.3d 770, 773-74 (11th Cir. 2002). A properly filed application for

state post-conviction relief tolls the one-year statute of limitations period while it

is pending. 28 U.S.C. § 2244(d)(2). However, where the state court application

for post-conviction relief is filed after the one-year statute of limitations has

expired, it does not toll the statute because no time remains to be tolled. Tinker v.

Moore, 255 F.3d 1331, 1333 (11th Cir. 2001).

      The statute of limitations may be equitably tolled only when a petitioner

shows: (1) that he pursued his rights diligently, and (2) that some extraordinary

circumstance prevented a timely filing. Pace v. DiGuglielmo, 544 U.S. 408, 418,

125 S. Ct. 1807, 1814 (2005). Equitable tolling is an extraordinary remedy that is

limited to rare, exceptional circumstances. Hunter v. Ferrell, 587 F.3d 1304, 1308

(11th Cir. 2009).

                                           3
      An inability to understand English does not constitute extraordinary

circumstances justifying equitable tolling. United States v. Montano, 398 F.3d

1276, 1280 n.5 (11th Cir. 2005). The lack of a legal education, the absence of

legal counsel in this collateral context, and the resulting consequence of reliance

upon a bilingual inmate law clerk also do not excuse a failure to file a § 2254

petition in a timely fashion. See Rivers v. United States, 416 F.3d 1319, 1323

(11th Cir. 2005); see also Outler v. United States, 485 F.3d 1273, 1283 n.4 (11th

Cir. 2007) (“[P]ro se litigants, like all others, are deemed to know of the one-year

statute of limitations.”). We do not consider DeLeon’s other arguments because

he did not raise them before the district court. Nyland, 216 F.3d at 1265.

      Based on a review of the record and the parties’ briefs, we conclude that the

district court did not err when it found no extraordinary circumstances existed to

equitably toll the one-year filing period. Accordingly, we affirm the district

court’s denial of DeLeon’s petition for a writ of habeas corpus.

      AFFIRMED.1




      1
             DeLeon’s request for oral argument is DENIED.

                                           4